35-2020-CA-001524-AXXX-XX
Case 5:20-cv-00490-JSM-PRL Document 1-1 Filed 10/09/20 Page 1 of 4 PagelD 6

Filing # 113756862 E-Filed 09/22/2020 12:32:26 PM

IN THE CIRCUIT COURT OF THE
FIFTH JUDICIAL CIRCUIT, IN AND FOR
LAKE COUNTY, FLORIDA

 

JOAN ANN DOYLE, Case No.:
Plaintiff,
V.
BELK, INC.,
Defendant.
/
COMPLAINT

COMES NOW, the Plaintiff, JOAN ANN DOYLE, by and through the
undersigned attorney, and sues the Defendant, BELK, INC. and states:

1. This is an action for damages that exceeds the sum of Thirty Thousand
Dollars ($30,000.00), exclusive of costs, interest and attorneys’ fees (The
estimated value of Plaintiff's claim is in excess of the minimum jurisdictional
threshold required by this Court). Accordingly, Plaintiff has entered “$30,001.00” in
the civil cover sheet for the “estimated amount of the claim” as required in the
preamble to the civil cover sheet for jurisdictional purpose only (the Florida
Supreme Court has ordered that the estimated “amount of claim” be set forth in the
civil cover sheet for data collection and clerical purposes only). The actual value of
Plaintiff's claim will be determined by a fair and just jury in accordance with Article
1, Section 21, Fla. Const.

2. At all times material hereto Plaintiff, JOAN ANN DOYLE, was a resident

of The Villages, Sumter County, Florida.

FILED: LAKE COUNTY, GARY J. COONEY, CLERK, 09/22/2020 03:21:27 PM
Case 5:20-cv-00490-JSM-PRL Document 1-1 Filed 10/09/20 Page 2 of 4 PagelD 7

3. At all times material hereto the Defendant, BELK, INC. was a Foreign
Profit Corporation licensed to do and doing business in Lady Lake, Lake County,
Florida.

4. At all times material hereto the Defendant, BELK, INC., was _ in
possession and/or control of and/or maintained that certain business known as
Belk, located at 1020 Bichara Blvd., Lady Lake, Lake County, Florida, said business
being that of a department store, open to the general public, including the Plaintiff
herein.

5. On or about October 14, 2016, the Plaintiff, JOAN ANN DOYLE, visited
Defendant, BELK, INC. premises located at the above mentioned address to shop as
a retail customer.

6. At said time and place Plaintiff, JOAN ANN DOYLE, was a guest at
BELK, INC. and lawfully upon the premises of the Defendant.

7. At said time and place, while Plaintiff, JOAN ANN DOYLE, was visiting
Defendant’s premises located at the above address as a retail customer, as she was
walking to the restroom she slipped and fell on a liquid substance that was
negligently left on the floor causing her to fall, sustaining significant bodily injuries.

8. At said time and place, Defendant, BELK, INC., was in possession
and/or control of and/or maintained the subject area where Plaintiff, JOAN ANN
DOYLE slipped and fell.

9. At all times material hereto, Defendant owed Plaintiff a duty to
maintain the premises in a reasonably safe condition and to correct any dangerous
condition about which it either knew or should have known by the use of reasonable

care to avoid injuries to its customers, including Plaintiff, JOAN ANN DOYLE.
Case 5:20-cv-00490-JSM-PRL Document 1-1 Filed 10/09/20 Page 3 of 4 PagelD 8

10. Further, Defendant owed Plaintiff a duty to warn of any latent
conditions about which it had, or should have had, knowledge greater than Plaintiff
and which created an unreasonable risk of harm to Plaintiff.

11. At said time and place, Defendant, BELK, INC., negligently breached
the duties it owed to Plaintiff.

12. At all times material to the subject incident, Defendant had actual
knowledge of the dangerous condition and failed to take action to remedy it.

13. At all times material to the subject incident, Defendant had
constructive knowledge of the dangerous condition because the dangerous
condition existed for such a length of time that, in the exercise of ordinary care, the
business establishment should have known of the condition, and/or the condition
occurred with regularity and was therefore foreseeable.

14. Asa direct and proximate result of the negligence of Defendant, BELK,
INC., Plaintiff, JOAN ANN DOYLE, suffered bodily injury, and resulting pain and
suffering, disability, disfigurement, mental anguish and pain, loss of earnings, loss
of the ability to earn money and aggravation of a previously existing condition and
has incurred substantial medical expenses for treatment and care, past, present
and future. Said losses, injuries, and expenses are either permanent or continuing
in nature and Plaintiff, JOAN ANN DOYLE, will continue to suffer same in the future.

WHEREFORE, Plaintiff, JOAN ANN DOYLE, demands judgment for damages,
cost, prejudgment interest for any out of pocket payments for expenses made by
Plaintiff prior to entry of judgment against Defendant, BELK, INC, and such relief
deemed proper by the Court. Plaintiff also demands trial by jury on all issues so

triable.
Case 5:20-cv-00490-JSM-PRL Document 1-1 Filed 10/09/20 Page 4 of 4 PagelD 9

DATED this 22"! day of September, 2020.

/s/ D. Graham Anderson

D. Graham Anderson, Esq.
Florida Bar No.: 62443

Bogin, Munns & Munns, P.A.
1390 N. Hancock Road, Suite 201
Clermont, FL 34711
(352)243-8981

Attorney for Plaintiff
ganderson@boginmunns.com
cscherr@boginmunns.com
aquintana@boginmunns.com
bmmservice@boginmunns.com

 

 
